Title: To Thomas Jefferson from Ninian Pinkney, 29 March 1804
From: Pinkney, Ninian
To: Jefferson, Thomas


          
            Sir,
            Annapolis March 29. 1804
          
          The Governor did himself the honor of transmitting to your Excellency some Months since, a Copy of a law respecting the manner of choosing a President and Vice President of the United States. As it received its authenticity under my direction, I will thank you to inform me whether form has been sufficiently attended to, in case that it has not an opportunity may be afforded of transmitting another.
          
          I have the honor to be Very Respectfully Your Excellency’s Most Obed: Servant
          
            Ninian Pinkney 
            Clerk of the Executive Council of Maryland
          
        